DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6-7, 9-13, 16-17, 19-21, 23 are pending.
This action is Non-Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-7, 9-13, 16-17, 19-21, 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1:

calculating a power spectrum of the moist rale component and performing at least one of following calculations based on the power spectrum: calculating a plurality of ratios and a total power of a plurality of preset frequency bands, each ratio of the plurality of ratios being defined as a power of one of the plurality of preset frequency bands to the total power of the plurality of preset frequency bands (mathematical concepts)
selecting at least one of the plurality of ratios or the total power as a frequency domain parameter (mathematical concepts, mental process)
calculating an additional ratio of a number of occurrence of a first plurality of moist rales in a late inspiratory phase to a total number of occurrence of a second plurality of moist rales in an entire inspiratory phase, and calculating a maximum amplitude of one of the second plurality of moist rales in the entire inspiratory phase (mathematical concepts)
selecting at least one of the additional ratio or the maximum amplitude as a time domain parameter (mathematical concepts, mental process)
wherein the processing collected lung sound signal to extract the moist rale component for the respiratory cycle comprises performing a wavelet decomposition on the collected lung sound signal to acquire the moist rale component and a respiratory sound component (mathematical concepts); and 
determining the respiratory cycle according to the respiratory sound component and extracting the moist rale component for the respiratory cycle (mathematical concepts, mental process)

wherein the method further comprises: accumulating components d1-d6 on wavelet to acquire the moist rale component; accumulating components d7-d9 on wavelet and component a9 on wavelet to acquire the respiratory sound component, wherein ‘dn’ represents detail component of nth level of the wavelet decomposition and ‘an’ represents approximate component of nth level of the wavelet decomposition, where n is an integer and 0<n<10 (mathematical concepts)

Claim 13:
process collected lung sound signal to extract moist rale component for a respiratory cycle (mathematical concepts); 
perform at least one of the following calculations: calculating a ratio of power of each preset frequency band in a plurality of preset frequency bands to total power of all preset frequency bands and total power of all preset frequency bands (mathematical concepts), and 
selecting at least one of the ratio or the total power as a frequency domain parameter (mathematical concepts, mental process); and 
calculating an additional ratio of a number of occurrence of moist rale in a late inspiratory phase to a total number of occurrence of moist rale in an entire inspiratory phase, and calculating a maximum amplitude of moist rale in the entire inspiratory phase (mathematical concepts), and 
selecting at least one of the additional ratio or the maximum amplitude as a time domain parameter (mathematical concepts, mental process)

wherein the wavelet decomposition comprises coif2 wavelet decomposition, and a decomposition level N of the wavelet decomposition is equal to 9 (mathematical concepts), and
wherein the processor is further configured to: accumulate components d1-d6 on wavelet to acquire the moist rale component; accumulate components d7-d9 on wavelet and component a9 on wavelet to acquire the respiratory sound component, wherein ‘dn’ represents detail component of nth level of the wavelet decomposition and ‘an’ represents approximate component of nth level of the wavelet decomposition, where n is an integer and 0<n<10 (mathematical concepts)

Claim 23:
process the lung sound signal to extract moist rale component for a respiratory cycle (mathematical concepts); 
calculate a power spectrum of the moist rale component and perform at least one of following calculations based on the power spectrum (mathematical concepts): 
calculating a ratio of power of each preset frequency band in a plurality of preset frequency bands to total power of all preset frequency bands and total power of all preset frequency bands (mathematical concepts), and 
selecting at least one of the ratio or the total power as a frequency domain parameter (mathematical concepts, mental process); and 

selecting at least one of the additional ratio or the maximum amplitude as a time domain parameter (mathematical concepts, mental process);
wherein the processing the lung sound signal to extract moist rale component for the respiratory cycle, comprises: performing wavelet decomposition on the collected lung sound signal to acquire the moist rale component and a respiratory sound component; and determining the respiratory cycle according to the respiratory sound component and extracting the moist rale component for the respiratory cycle (mathematical concepts, mental process)
wherein the wavelet decomposition comprises coif2 wavelet decomposition, and a decomposition level N of the wavelet decomposition is equal to 9 (mathematical concepts), and
wherein the processor is further configured to accumulate components d1-d6 on wavelet to acquire the moist rale component; accumulate components d7-d9 on wavelet and component a9 on wavelet to acquire the respiratory sound component, wherein ‘dn’ represents detail component of nth level of the wavelet decomposition and ‘an’ represents approximate component of nth level of the wavelet decomposition, where n is an integer and 0<n<10 (mathematical concepts)

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claim 1
 for treating pathology of lungs by recognizing crackles (intended use-preamble)
inputting at least one of the selected frequency domain parameter and the selected time domain parameter serving as a parameter feature into a classification model for classification and recognition, so as to recognize crackles.
Claim 13:
for treating pathology of lungs by recognizing crackles (intended use-preamble)
a processor configured to
a calculator configured to
a recognizer configured to input the selected frequency domain parameter and/or the selected time domain parameter serving as a parameter feature into a classification model for classification and recognition, so as to recognize crackles
wherein the processor comprises: a wavelet decomposition circuit; and an extraction circuit.
Claim 23
for treating pathology of lungs by recognizing crackles (intended use-preamble)
a memory configured to store a lung sound signal; 
a processor configured to:

The features identified amount to generic computer structures merely used as tools to implement the exceptions, intended use in the preamble which does not bear any patentable weight, and post-solution activities to use the results of the exceptions as input to a model intended to achieve a result which is outside the scope as the claim ends at mere inputting the signal to such model. No other features are present for any specific result yielding crackle identification or any practical use of the crackle for any specific therapeutic function. The concepts claimed are to the mathematical algorithm with insignificant additional features. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those previously identified. The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The usage of the calculated and selected data as input is insignificant extra solution activities. The additional limitations recited in the dependent claims are directed to further Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 1/13/2022.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues that the amended features of the claims are not judicial exceptions. The examiner respectfully disagrees as these limitations further limit the mathematical concepts previously set forth in the claims. Applicant argues that the claims amount to a practical application by treating pathologies of the lungs. The Examiner respectfully disagrees. The preamble of the claim to include an intended use of treating by recognition of crackles, bears no patentable weight on the claimed methods/systems of the body of the claim. The body of the claims are directed to the judicial exception itself without practical application or significantly more than the identified exceptions. The rejections are respectfully Mayo Collaborative Servs. v.  Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), claim 1 here tells the relevant audience (doctors) about the mathematical concepts and at most adds a suggestion that the doctors take those laws into account when treating their patients. Limitation (b) thus fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.”. Next, applicant argues that the limitations related to coif2 are mathematical but the claims go further by identifying moist rale and respiratory sounds and as a whole is significantly more than the exception itself. The examiner respectfully disagrees. These aspects form a component of the exception as identified in the rejection, the analysis applicant is relying on is a consideration of the elements outside the exception, when considered as a whole. Here, the claimed mathematical concepts/mental processes may be better mathematical results, but the argued features are still directed to components of the exception(s) itself(themselves) without any practical application or significantly more than the claimed 

Conclusion
The art of record generally teaches identifying features in breath signals, including power features and ratios, including evaluating signals other than lung sounds, where maximum amplitudes of sounds are commonly evaluated, but the specifics claimed are not taught from the independent claims including the features of performing at least one of calculating a plurality of ratios and a total power of a plurality of preset frequency bands, each ratio of the plurality of ratios being defined as a power of one of the plurality of preset frequency bands to the total power of the plurality of preset frequency bands; and calculating an additional ratio of a number of occurrence of a first plurality of moist rales in a late inspiratory phase to a total number of occurrence of a second plurality of moist rales in an entire inspiratory phase, and calculating a maximum amplitude of one of the second plurality of moist rales in the entire inspiratory phase, however, the claims are not in condition for allowance due to the rejections under 101. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6171258 teaches usage of neural network classifiers for sound classification where data is preprocessed with wavelet decomposition. US 2002/0156398, US 2008/0058607 teaches usage of wavelet decomposition for frequency evaluation. US 2011/0125044 teaches an automated breath monitor including evaluating sounds. US 20120059280 teaches a sound monitoring system which processes power ratios of two signals. US 2013/0060150 teaches a respiratory condition detector which processes signals with pass band. CN 103932733 (cited on IDS filed 2/19/2019) teaches lung sound signal processing including wavelet decomposition. Yao, et al., "Research on Recognition Algorithms of Lung Sounds Based on Genetic BP Neural .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791